19-23079-rdd         Doc 44    Filed 11/26/19      Entered 11/26/19 11:53:32   Main Document
                                                  Pg 1 of 6


ROBINSON BROG LEINWAND GREENE Hearing Date: December 3, 2019 at 10 am
 GENOVESE & GLUCK P.C.
875 Third Avenue, 9th Floor
New York, New York 10022
Tel. No.: 212-603-6300
A. Mitchell Greene, Esq.
Steven B. Eichel, Esq.

Attorneys for 60G 542 Broadway Owner, LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------X

In re:                                                       Chapter 11
                                                             Case No. 19-23079 (RDD)
PRINCE FASHIONS, INC.,

                                   Debtor.
---------------------------------------------------------X

           60G 542 BROADWAY OWNER, LLC’S SUPPLEMENT TO AND
         RENEWAL OF ITS MOTION FOR THE ENTRY OF AN ORDER (I)
     DISMISSING THE CHAPTER 11 PETITION, OR, IN THE ALTERNATIVE,
   (II) FINDING THAT THE AUTOMATIC STAY DOES NOT PREVENT 60G 542
        BROADWAY OWNER, LLC FROM EVICTING DEBTOR, OR, IN THE
        ALTERNATIVE, (III) GRANTING RELIEF FROM THE AUTOMATIC
        STAY PURSUANT TO 11 U.S.C. §362, AND (IV) FINDING THAT THE
         AUTOMATIC STAY DOES NOT EXTEND TO ANY NON-DEBTOR


         60G 542 Broadway Owner, LLC (“60G”), by and through its undersigned counsel,

submits this supplement to and renewal of its motion (the “Motion to Dismiss”) seeking an

Order: (a) dismissing the chapter 11 petition of Prince Fashions, Inc. (“Prince” or “Debtor”)

pursuant to 11 U.S.C. §1112(b) with prejudice; or, in the alternative, (b) finding that the

automatic stay does not prevent 60G from evicting Prince from the subject premises; or, in

the alternative, (c) granting relief from the automatic stay pursuant to 11 U.S.C. §362(d) so




{01034700.DOCX;4 }                                    1
19-23079-rdd         Doc 44     Filed 11/26/19      Entered 11/26/19 11:53:32              Main Document
                                                   Pg 2 of 6


that 60G can proceed with evicting Prince; and (d) finding that any automatic stay to which

Prince is entitled does not extend to any non-debtor.

                                   PRELIMINARY STATEMENT

        1.       After being heard in multiple New York State Courts and being turned away

by each, Prince filed its bankruptcy case to further hinder 60G’s right to retake possession of

the subject premises located at 542 Broadway, New York, New York (the “Property”). At

the July 22, 2019 hearing on 60G’s Motion to Dismiss, this Court gave the Debtor a limited

opportunity to attempt to resuscitate the lease. The Debtor was unsuccessful, the lease is

terminated and cannot be assumed, and now the bankruptcy case should be dismissed with

prejudice or, in the alternative, 60G should be granted stay relief to pursue its state court

remedies, including evicting the Debtor from the Property.

                                             BACKGROUND

        2.       On May 29, 2019 (the “Petition Date”), Prince filed its pro se Chapter 11 petition.
                                                                               1
        3.       On June 28, 2019 60G filed its Motion to Dismiss                  On July 17, 2019, Prince

filed an objection to the Motion to Dismiss. On July 18, 2019, 60G filed its Reply (defined

below). On July 22, 2019, the Court held a hearing on 60G’s Motion to Dismiss. A copy of the

July 22, 2019 hearing transcript is attached to the Declaration of Steven B. Eichel (“Eichel

Decl.”) as Exhibit A.
1
        The factual history, background of the case and legal arguments as to why the bankruptcy case should be
dismissed or stay relief should be granted are set forth in (i) the Motion to Dismiss [Doc. No. 6], (ii) the
corresponding declaration of Bastien Broda dated June 26, 2019 (“Broda Decl.”) [Doc. No. 6-3, (iii) 60G 542
Broadway Owner, LLC’s Reply to Debtor’s Response in Opposition to Motion for the Entry of an Order (I)
Dismissing the Chapter 11 Petition, or, in the Alternative, (II) Finding that the Automatic Stay Does Not Prevent
60G 542 Broadway Owner, LLC From Evicting Debtor, or in the Alternative, (III) Granting Relief From the
Automatic Stay Pursuant to 11 U.S.C. § 362, and (IV) Finding That the Automatic Stay Does Not Extend to Any
Non - Debtor (the “Reply”) [Doc. No. 14], and (iv) the declaration of Nolan Shanahan, dated July 18, 2019
(Shanahan Decl.”) [Doc. No. 5]. The Motion to Dismiss, the Broda Decl., the Reply and the Shanahan Decl. are all
incorporated herein by reference.




{01034700.DOCX;4 }                                     2
19-23079-rdd         Doc 44   Filed 11/26/19    Entered 11/26/19 11:53:32          Main Document
                                               Pg 3 of 6


        4.       During the course of the July 22, 2019 hearing, Debtor’s counsel acknowledged

that Prince’s lease of the Property was terminated, but sought the opportunity to resuscitate the

lease under state law by continuing litigations commenced before the Petition Date in both the

New York Supreme Court and Civil Court. Eichel Decl., Ex. A, Transcript at p. 17:13-21;

Transcript at 18: 4 -6 (“What we’re seeking to do is continue litigation in the state court in order

to afford the Debtor the opportunity to resuscitate the leasehold.”). In connection with seeking

that opportunity to continue the litigations, Debtor’s counsel admitted that if the Debtor is

unsuccessful in the Supreme Court and the Civil Court, then the Debtor will not be able to

assume the lease. Eichel Dec., Ex. A, Transcript at 17:22-24 (“[a]nd of course, if the state court

denies that relief, and here we are speaking about these two proceedings, then it would appear to

me that the lease would not be susceptible of assumption.”)

        5.       This Court gave the Debtor one opportunity to proceed in the Supreme Court and

Civil Court. In response to the concern that the state court litigations with appeals could last

another three years, the Court stated “No, I think it’s with the trial judge. I think that’s it. I think

they have that shot.” Eichel Decl., Ex. A, Transcript at p. 28, lines 17-18.

        6.       By order dated July 25, 2019 (“July 25th Order”), the Bankruptcy Court entered an

order denying 60G’s Motion to Dismiss without prejudice, with the exception that the automatic

stay was modified to permit the Debtor and 60G to continue to litigate (i) Prince’s second motion

seeking to renew the denial of its 2016 Yellowstone application and requesting Yellowstone

relief be granted retroactively based on obtaining retroactive insurance (the “Renewal Motion”)

that was pending in the Supreme Court of the State of New York, County of New York in an

action styled, Prince Fashions, Inc. v. 60G Broadway Owner, LLC (Index No. 651255/2016),

and (ii) non-debtor M K Sportswear’s motion for leave to intervene in and dismiss 60G’s




{01034700.DOCX;4 }                                 3
19-23079-rdd         Doc 44     Filed 11/26/19       Entered 11/26/19 11:53:32              Main Document
                                                    Pg 4 of 6


holdover proceeding against Prince to recover the premises that was pending in the Civil Court

of the City of New York, County of New York in an action styled, 60G 542 Broadway Owner,

LLC v. Prince Fashions, Inc., et al. (L&T Index No. 69380/2016) (together with the Renewal

Motion, the “State Court Motions”); provided, among other things, that such modification of the

automatic stay shall not extend to any motion for renewal, re-argument, or modification of the

State Court Motions or any appeal of the determination of the State Court Motions. A copy of the

July 25th Order is attached to the Eichel Decl. as Exhibit B.

        7.       In reaching its decision to give the Debtor a limited opportunity in state court, the

Court ruled that “if the state court determination is as the landlord contends, [the lease] will be

terminated. Then the Debtor is out of luck.” Eichel Decl., Ex. A, Transcript 25:25-26:2.

        8.       The Debtor is now out of luck as it lost in both the Civil Court and in the Supreme

Court. By Decision and Order dated October 8, 2019 (the “Civil Court Order”), the Civil Court

denied in its entirety a motion filed by MK Sportwear, a purported subtenant, to (i) vacate the

judgment of possession against Prince and its undertenants, (ii) intervene in the summary

holdover proceeding and/or (iii) dismiss 60G’s petition for failure to name it as a party to the

proceeding. A copy of the Civil Court Order is attached to the Eichel Decl. as Exhibit C.2

        9.       Moreover, by Decision and Order dated November 8, 2019 (and filed on

November 12, 2019), the Supreme Court of the State of New York denied Prince’s Renewal

Motion in its entirety. A copy of that Decision and Order is attached to the Eichel Decl. as

Exhibit D.




2
         The Court was previously advised of the Civil Court Order at the hearing on the Debtor’s motion to extend
exclusivity.


{01034700.DOCX;4 }                                      4
19-23079-rdd         Doc 44   Filed 11/26/19    Entered 11/26/19 11:53:32        Main Document
                                               Pg 5 of 6


                                     RELIEF REQUESTED

        10.      The July 25th Order provided 60G with the right to seek further relief from this

Court if the Debtor did not prevail on the State Court Motions, including relief pursuant to

Sections 362(d) and 1112(b) of the Bankruptcy Code. By this supplement to and renewal of the

Motion to Dismiss, 60G seeks dismissal of the case with prejudice or, in the alternative, relief

from the automatic stay to pursue its state court remedies to evict the Debtor from the Property.

                                       BASIS FOR RELIEF

        11.      In response to 60G’s Motion to Dismiss, the Court granted the Debtor a very

limited opportunity to seek to resuscitate the lease by proceeding with the State Court Motions

that were pending in the Supreme Court and in the Civil Court. At the July 22, 2019 hearing, the

Court indicated that if the state court rules, as 60G contends (and it did), the lease will be

terminated.     Prince has now lost in both courts, the lease has been terminated and thus it cannot

be assumed. See 11 U.S.C. §363(c)(3) (a nonresidential lease cannot be assumed or assigned if it

is terminated under state law); 166 Enterprises Corp v. IG Second Generation Partners, 81 A.D.

3d 154 (1st Dept. 2011) (“Once the lease was terminated in accordance with its terms, the court

lacked the power to revive it”). As a result, this court should dismiss the case with prejudice or,

in the alternative, modify the automatic stay so that 60 G can pursue its remedies.

        12.      For all the reasons set forth above and in 60G’s Motion to Dismiss, the Broda

Decl., the Reply, and the Shanahan Decl., the Court should dismiss the case with prejudice or, in

the alternative, modify the automatic stay to allow 60G to pursue its state court remedies to

recover the lease.




{01034700.DOCX;4 }                                5
19-23079-rdd         Doc 44   Filed 11/26/19    Entered 11/26/19 11:53:32   Main Document
                                               Pg 6 of 6


                                        CONCLUSION

        WHEREFORE, 60G respectfully requests that the Court enter an Order (a)

dismissing the case with prejudice or, in the alternative, granting relief from the automatic

stay pursuant to 11 U.S.C. §362(d) so that 60G can proceed with its state court remedies to

evict Prince, (b) finding that the automatic stay does not apply to any non-Debtor, and (c)

granting such other and further relief as is just and proper.

DATED:           New York, New York
                 November 19, 2019

                                               ROBINSON BROG LEINWAND GREENE
                                                GENOVESE & GLUCK P.C.
                                               875 Third Avenue, 9th Floor
                                               New York, New York 10022
                                               Tel. No.: 212-603-6300
                                               Attorneys for 60G 542 Broadway Owner, LLC



                                               By:/s/ Steven B. Eichel
                                                      A. Mitchell Greene
                                                      Steven B. Eichel




{01034700.DOCX;4 }                               6
